708 F.2d 646
Willie Jasper DARDEN, Petitioner, Cross Respondentv.Louie L. WAINWRIGHT, Secretary, Department of Corrections,State of Florida, Respondent, Cross Petitioner.
No. 81-5590.
United States Court of Appeals,Eleventh Circuit.
July 1, 1983.

Robert Augustus Harper, Jr., Tallahassee, Fla., for petitioner, cross respondent.
Richard W. Prospect, Asst. Atty. Gen., Daytona Beach, Fla., for respondent, cross petitioner.
Appeals from the United States District Court for the Middle District of Florida.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion February 14, 1983, 11 Cir., 1983, 699 F.2d 1031)
Before GODBOLD, Chief Judge, and RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, ANDERSON and CLARK, Circuit Judges, and MORGAN, Senior Circuit Judge.*
PER CURIAM:


1
Because the court is equally divided as to whether to affirm or reverse, the judgment of the district court, 513 F.Supp. 947, is AFFIRMED by operation of law.



*
 Circuit Judge Joseph W. Hatchett, having recused himself, did not participate in this decision.  Senior Circuit Judge Lewis R. Morgan elected to participate in this decision pursuant to 28 U.S.C. Sec. 46(c)